Case 1:16-cv-23939-JG Document 115 Entered on FLSD Docket 03/13/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                CASE NO.: 16-cv-23939-GOODMAN
                                      [CONSENT CASE]
  DAWN DAWSEY,

         Plaintiff,

  v.

  CARNIVAL CORPORATION,
  STEINER TRANSOCEAN, LTD.,
  STEINER MANAGEMENT SERVICES, LLC,
  STEINER LEISURE LTD.,
  STEINER TRANSOCEAN US, INC., and
  JANE/JOHN DOE,

         Defendants.

                                                 /

                 JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

         Defendant, STEINER TRANSOCEAN, LTD. (“Steiner”), and Plaintiff, DAWN

  DAWSEY, by and through undersigned counsel, hereby file this Joint Stipulation of Dismissal of

  the above styled action with prejudice. Each party shall bear its own costs and attorneys’ fees.

         Respectfully submitted,

           /s/ Michael A. Robb                              /s/ Caroline L. Milewski
           MICHAEL A. ROBB                                  CAROLINE L. MILEWSKI
           Florida Bar No. 651583                           Florida Bar No. 111665
           E-mail: mrobb@clarkrobb.com                      Email: cmilewski@maselaw.com
           Clark Robb Coulombe                              MASE MEBANE & BRIGGS
           Buschman & Charbnonnet                           2601 South Bayshore Drive
           7501 Wiles Road, Suite 207                       Suite 800
           Coral Springs, Florida 33067                     Miami, FL 33133
           Telephone: (954) 753-3902                        Telephone: (305) 377-3770
           Facsimile: (954) 753-3903                        Facsimile: (305) 377-0080
           Attorneys for Plaintiff                      Attorneys for Steiner Transocean, Ltd. and
                                                       Carnival Corporation




                                       MASE MEBANE & BRIGGS
Case 1:16-cv-23939-JG Document 115 Entered on FLSD Docket 03/13/2019 Page 2 of 2
                                                        CASE NO.: 16-cv-23939-GOODMAN


                                   CERTIFICATE OF SERVICE

         I hereby certify that on March 13, 2019, I electronically filed the foregoing document

  with the Clerk to the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record or pro se parties identified on the below Service List in

  the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing.

                                                        By:   /s/ Caroline L. Milewski
                                                               CAROLINE L. MILEWSKI


                                           SERVICE LIST

  Michael A. Robb, Esq.
  Clark, Robb, Mason, Coulombe, Buschman & Charbonnet
  7501 Wiles Road, Suite 207
  Coral Springs, Florida 33067
  Tel: (954) 753-3902
  Fax: (954)753-3903
  mrobb@clarkrobb.com
  cscheuing@clarkrobb.com
  Attorneys for Plaintiff




                                               2
                                      MASE MEBANE & BRIGGS
